 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ALBERTO L. GONZALEZ, State Bar No. 117605
     Supervising Deputy Attorney General
 3   AMIE C. MCTAVISH, State Bar No. 242372
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7663
 6    Fax: (916) 322-8288
      E-mail: Amie.McTavish@doj.ca.gov
 7   Attorneys for Defendants Pam Ahlin and Norman
     Kramer
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                              CIVIL DIVISION
11

12

13   PABLO STALLINGS BY AND THROUGH                        2:18-cv-02073-TLN-KJN
     HIS GUARDIAN AD LITEM LAVIRRISE
14   BYNES,

15                                         Plaintiffs, STIPULATION FOR EXTENSION OF
                                                       TIME FOR DEFENDANTS AHLIN AND
16                 v.                                  KRAMER TO RESPOND TO
                                                       COMPLAINT AND ORDER
17
     TOM FERRERA, an Official as Solano                    [L.R. 144(a)]
18   County Sheriff in his official and individual
     capacities; SOLANO COUNTY; PAM
19   AHLIN an Official as Director of California
     Department of State Hospitals in her official
20   and individual capacities; NORMAN T.
     KRAMER, an Official as Director of Napa
21   State Hospital in his official and individual
     capacities; MHM Services; MARK NAAS
22   program director for MHM services; DOES
     1 through 10, inclusive,
23
                                         Defendants.
24

25

26         Under Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 144(a), the Plaintiff and

27   Defendants Pam Ahlin and Norman Kramer through their respective counsel of record, stipulate

28   ///
                                                       1
                           Stipulation For Extension For Extension of Time and Order 3 (2:18-cv-02073-TLN-KJN)
 1   to and request an extension of time for Defendants Pam Ahlin and Norman Kramer to respond to

 2   the Complaint filed on July 29, 2018 (ECF # 1).

 3        Defendants Ahlin and Kramer’s responsive pleading will now be due on or before January

 4   14, 2019.

 5   IT IS SO STIPULATED.

 6   Dated: December 17, 2018                               Respectfully Submitted,
 7                                                          XAVIER BECERRA
                                                            Attorney General of California
 8                                                          ALBERTO L. GONZALEZ
                                                            Supervising Deputy Attorney General
 9
                                                            /s/ Amie McTavish
10

11                                                          AMIE C. MCTAVISH
                                                            Deputy Attorney General
12                                                          Attorneys for Defendants
                                                            Pam Ahlin and Norman Kramer
13

14   Dated: December 17, 2018                               Respectfully Submitted,
15                                                         Law Offices of Stanley Goff
16                                                         /s/ Stanley Goff
                                                           As authorized via email on 12/17/ 2018
17
                                                            STANLEY GOFF
18                                                          Attorney for Plaintiff
19

20                                                 ORDER
21        Good cause appearing, the parties’ stipulation is GRANTED.

22        Defendants Pam Ahlin and Norman Kramer’s response to the complaint is due on or before

23   January 14, 2019.

24        IT IS SO ORDERED.

25   Dated: December 18, 2018

26
27                                           Troy L. Nunley
28                                           United States District Judge
                                                       2
                           Stipulation For Extension For Extension of Time and Order 3 (2:18-cv-02073-TLN-KJN)
